Citation Nr: 0920451	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a neck disability, 
to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for bilateral leg 
claudication, to include as secondary to a lumbar spine 
disability (bilateral leg disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision, which denied 
the Veteran's claims of service connection for lumbar spine, 
neck, and bilateral leg disabilities.  

The Veteran testified at a Central Office Hearing before the 
undersigned in April 2009.  A transcript has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case for further evidentiary 
development.  

The Veteran contends that an in-service fall caused his 
lumbar spine disability and his lumbar spine disability has 
caused his neck and bilateral leg disabilities.  

A review of service treatment records on file shows that the 
Veteran had no history of any back pain or problems on 
service entrance in March 1968.  While the service treatment 
records are limited, the July 1970 separation examination 
provides that the Veteran experienced recurrent back pain 
associated with a July 1969 fall at the 33rd Field Hospital 
in Wurzburg, Germany where he worked as a first aid 
attendant.  During his April 2009 Central Office Hearing, he 
testified that he slipped on stairs while on duty at the 
hospital.  This fall occurred less than six months prior to 
his discharge from service.  He provided that he experienced 
low back pain after the fall and sought treatment at the 
physical therapy unit shortly thereafter.  

Subsequent to service, the Veteran also testified that he 
sought further treatment for his low back pain about four 
months after discharge.  He testified that such treatment has 
been ongoing.  In a statement dated in November 2004, the 
Veteran provided that in 1972 he underwent a spinal fusion as 
the physical therapy he began in-service in 1969 had not 
relieved his pain.  The Veteran indicated that during this 
surgery, it was discovered that he had a broken vertebrae in 
his lumbar spine.  The Veteran then indicated that in 1975 he 
had a second spinal fusion surgery.  He also provided that he 
underwent two more back surgeries performed in December 2003 
and June 2004.

The Veteran has been diagnosed with lumbar spondylosis, 
lumbar stenosis, cervical spondylosis with radiculpathy, non-
obstrutive bilateral lower extremity arterial circulation, 
and pseduoclaudication.  Undated, private medical records 
indicate that the Veteran's lower extremity pain symptoms are 
caused by his lumbar spine disability.  The Veteran has also 
testified that he has not suffered any post-service accident 
or trauma that would have injured his neck and caused his 
pain.  Because of this lack of post-service trauma, he opines 
that his lumbar spine disability must have caused or 
aggravated his neck disability.  The Veteran's service 
department records indicate that he was a first aid 
attendant.  The Board finds that the Veteran is credible, and 
acknowledges that he has at least some medical training and 
his opinion may be more probative than that of a layperson.  
Nevertheless, an examination would better serve the Board in 
determining the etiology of his neck and leg disabilities.  

It is evident that the Veteran experienced back pain both in 
service and subsequent to service.  However, the Veteran has 
not been provided with a VA examination to assess whether his 
current lumbar spine disability is etiologically related to 
his service.  Further, there has been no examination or 
opinion regarding whether the Veteran's neck and leg 
disabilities are etiologically related to service, or caused 
or aggravated by his lumbar spine disability.  Such opinions 
must be obtained before the Veteran's claims can be decided.  
See 38 C.F.R. § 3.159(c)(4)(2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  As this claim must be remanded, the 
Board will take this opportunity to remedy other defects in 
the record.  The Board notes that the notice in the present 
case was issued prior to the decision in Dingess; therefore, 
it does not take the form prescribed in that case.  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in the VCAA notices 
previously provided to the Veteran. 
 
Accordingly, the issues of entitlement to service connection 
for a lumbar spine disability, a neck disability, and 
bilateral leg disability are remanded for the following 
actions:

1.	Provide to the Veteran all notification 
action required by the VCAA and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
with respect to the claims.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he 
has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	Then, schedule the Veteran for a VA 
examination to determine whether the 
Veteran's current lumbar spine 
disability is etiologically related to 
service to include an inservice fall.  
The examiner should also determine the 
current diagnosis of any neck and 
bilateral leg disabilities and whether 
these disabilities are (a) 
etiologically related to service or (b) 
caused or aggravated by the Veteran's 
lumbar spine disability.  The examiner 
should directly address the etiological 
relationship (e.g. causation and 
aggravation), if any, between the 
lumbar spine disability and his neck 
and bilateral leg disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
the examination.  Appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should describe all 
findings in detail and explain the 
rationale for any conclusions reached.  

It would be helpful if the examiner 
uses the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.	After the above development has been 
completed, the RO should readjudicate 
the claims for entitlement to service 
connection for his lumbar spine 
disability, neck disability, and 
bilateral leg disability.  If the 
benefit on appeal remains denied, an 
additional supplemental statement of 
the case should be issued, and the 
Veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




